DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: The present application consistently refers to “spectral reflector(s)” throughout the description i.e. ([0004] line 2; [0023] line 3). The term “spectral reflector” has no accepted meaning and is not defined in the specification. It is suggested that the applicant correct all instances of the term “spectral reflector(s)” to read “specular reflector(s) as in written in [0050] line 1 of the specification of the present application. 
Appropriate correction is required.
Claim Objections
Claims 1, 2, 3, 4, 5,  objected to because of the following informalities:  The claims use the term "spectral reflector" which is not an accepted term in the art. The term is read to mean "specular reflector" and is suggested that the applicant change spectral to read specular in the claims as well as the specification as mentioned above.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3 and 4 recite the limitation "the working surface" in lines 1 and 2.  There is no prior reference to a working surface in the claim or independent claim 1. For the further prosecution of the claims, it is interpreted that the applicant was referring to “a work surface” from claim. It is suggested that the applicant change “the working surface” to read “the work surface”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1).
Regarding claim 1 Brezinski teaches a phototherapy device comprising ([abs]; [0002]; Fig 2 and 4): a ring having an open top side and side walls that circumscribe a central region for receiving a phototherapy subject (Fig. 1 element 1; [0059]), the side walls including a work surface that is configured to receive visible light through the open top side and reflect the visible light toward the central region for phototherapy (Fig. 4; [0019]; [0030]) wherein the work surface including a first surface that is a reflector and a second surface that is a reflector ([0019]; [0027]; [0067]; Fig 1 and 4 element 2). However, Brezinski fails to teach, wherein the work surface including a first surface that is a diffuse reflector and a second surface that is a spectral reflector (note the originally filed disclosure does not have a special definition or structural limitation for a spectral reflector).
Whitehurst teaches a device in the same field of endeavor, with a first embodiment, that utilizes diffuse reflectors on a work surface ([0038]; Fig. 6a element 16) to diffuse the light from a light source towards a user ([0052]) and in another embodiment Whitehurst teaches specular reflectors on a works surface ([0038]; Fig. 6a; Fig. 11b element 16) to reflect light in a uniform beam towards a user ([0038]) (note specular reflectors are considered as spectral reflectors since no special definition or structural limitation for a spectral reflector have been provided in the originally filed disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brezinski to have the reflective inner liner be made of a diffuse reflectors for more evenly distributing the light from a light source towards a patient, as taught by Whitehurst ([0042]), and be made of spectral/specular reflectors for reflecting directed and uniform beams of light towards a patient as taught by as taught by Whitehurst ([0038])..  It would have been obvious to have a diffusive reflector to allow for total coverage of the user combined with spectral/specular reflectors for targeting specific regions with more intensity.
Regarding claim 2, the modified invention of Brezinski teaches the device in claim 1, wherein the ring includes a front and a back, and the diffuse reflector is on the back and the spectral/specular reflector is on the front ([0019]; [0027]; [0067]; Fig 1 and 4 element 2. The modified invention teaches the inner liner having a combination of specular and diffuse reflectors, and since the reflective liner is on all walls of the work surface, the front wall would necessarily have a diffuse reflector and the back wall would inherently have a specular reflector).
Regarding claim 3, the modified invention of Brezinski teaches the device in claim 1. However, fails to teach wherein the specular reflector or the diffuse reflector makes up at least 15% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface.
The modified invention of Brezinski in claim 1 above discloses the claimed invention except for wherein the specular reflector or the diffuse reflector makes up at least 15% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device  as taught in claim 1 to have the work surface wherein the specular reflector or the diffuse reflector makes up at least 15% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a 
Regarding claim 4, the modified invention of Brezinski teaches the device in claim 1. However, fails to teach wherein the specular reflector or the diffuse reflector makes up at least 40% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface.
The modified invention of Brezinski in claim 1 above discloses the claimed invention except for wherein the specular reflector or the diffuse reflector makes up at least 40% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device  as taught in claim 1 to have the work surface wherein the specular reflector or the diffuse reflector makes up at least 40% of the surface area of the working surface, and the other of the specular reflector or the diffuse reflector makes up a remainder of the surface area of the working surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 5, the modified invention of Brezinski teaches the device of claim 1, wherein the ring has an oval shape and the side walls include two opposed elongated walls that extend approximately parallel to a longitudinal axis (Fig. 3 teaches that ring has an oval shape with two opposing walls that extend longitudinally and are parallel).
Regarding claim 6, the modified invention of Brezinski teaches the device in claim 1, wherein the ring includes a front and a back, and the diffuse reflector is on the back and the specular reflector is on the front ([0019]; [0027]; [0067]; Fig 1 and 4 element 2. The modified invention teaches the inner liner having a combination of specular and diffuse reflectors, and since the reflective liner is on all walls of the work surface, the one wall would inherently have a diffuse reflector and the opposing wall would inherently have a specular reflector).
Regarding claim 7, the modified invention of Brezinski teaches the device in claim 1, wherein the diffuse reflector is a Lambertian reflector ([0067]] teaches a bright white light reflective material; [0068 teaches the reflective lining being a Polyvinyl chloride coated material).
Regarding claim 12, the modified invention of Brezinski teaches the device in claim 1, wherein the specular reflector includes a straight reflector portion ([0114]; [0144] teaches portions of the inner surface reflective material being cut into strips) and a parabolic reflector portion ([0109] teaches the floor’s inner surface reflective material being cut in an elliptical shape).
Regarding claim 13, the modified invention of Brezinski teaches the device in claim 1, wherein a portion of the side wall that has the specular reflector has a height H1 taken from a horizontal plane of a bottom of the ring and another portion of the side wall that has the diffuse reflector has a height H2 taken from the horizontal plane, and the height H1 is 20% to 80% of the height H2 (Fig 1. Illustrates the device having a side wall having a Height H1 and an identical opposing wall with height H2; [0038] teaches the walls have a height of 7.25inches and taper down to 4.75inches in the middle. So the middle 
Regarding claim 17, the modified invention of Brezinski teaches the device in claim 1, wherein the ring has a fitted shape with respect to human body shape ([0017]; [0054]; [0095]; claim 1 teaches a compressible positioning device to fit an infant; Fig. 3).
Regarding claim 18, the modified invention of Brezinski teaches the device in claim 1, further comprising a head alignment structure that defines an interior head pocket ([0059]; [0131] teaches the device having a head side; Fig. 3 shows the head of the user under a visor in the head position) and vents ([abs]; [0062]; [0140] teaches that the position device may include vents).
Regarding claim 19, Brezinski teaches a phototherapy system comprising: a light source operable to emit visible light (Fig 4 and 6; [0048]); and a ring vertically below the light source (Fig. 4 and 6; [0042]; [0119]) , the ring having an open top side and side walls that circumscribe a central region for receiving a phototherapy subject (Fig. 1 element 1; [0059]), the side walls including a work surface that is configured to receive the visible light through the open top side and reflect the visible light toward the central region for phototherapy (Fig. 4; [0019]; [0030]), wherein the work surface including a first surface that is a reflector and a second surface that is a reflector ([0019]; [0027]; [0067]; Fig 1 and 4 element 2). However, Brezinski fails to teach, wherein the work surface including a first surface that is a diffuse reflector and a second surface that is a specular reflector.
Whitehurst teaches a device in the same field of endeavor, with a first embodiment that utilizes diffuse reflectors on a work surface ([0038]; Fig. 6a element 16) to diffuse the light from a light source towards a user ([0052]) and in another embodiment Whitehurst teaches specular reflectors on a works surface ([0038]; Fig. 6a; Fig. 11b element 16) to reflect light in a uniform beam towards a user ([0038]) (note specular reflectors are considered as spectral reflectors since special definition or structural limitation for a spectral reflector have been provided in the originally filed disclosure).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the reflective inner liner be made of a diffuse reflectors for more evenly distributing the light from a light source towards a patient, as taught by Whitehurst ([0042]), or be made of specular reflectors for reflecting directed and uniform beams of light towards a patient ([0038])..  It would have been obvious to have a diffusive reflector to allow for total coverage of the user combined with specular reflectors for targeting specific regions with more intensity.
Regarding claim 20, the modified invention of Brezinski teaches the device in claim 19, wherein the ring includes a front and a back, and the diffuse reflector is on the back and the specular reflector is on the front ([0019]; [0027]; [0067]; Fig 1 and 4 element 2. The modified invention teaches the inner liner having a combination of specular and diffuse reflectors, and since the reflective liner is on all walls of the work surface, the front wall would inherently have a diffuse reflector and the back wall would inherently have a specular reflector).
Claims 8is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1)  as applied to claim 1 above, and further in view of Saccomanno (U.S. PG Pub 20070188425 A1).
Regarding claim 8, the modified invention of Brezinski teaches the device in claim 1, however fails to teach wherein the diffuse reflector has a TAPPI brightness of 70 to 130, and the specular reflector has a reflectance of at least 70% based on a quotient of radiance reflected and radiance received.
Saccomanno teaches a device in the same field of endeavor, wherein a specular reflector is aluminum or silver, and a diffuse reflector is PTFE ([0029] the examiner notes that it is know that silver and aluminum have a reflectance greater than 70%).It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have diffuse reflector be a sheet of white paper as taught by Whitehurst, to allow for easy removal of the liner and . 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1)  as applied to claim 1 above, and further in view of Shi, He & Liu, Hongbin & Ni, Yonghao & Yuan, Z. & Zou, Xuejun & Zhou, Yajun. (2012). Review: Use of optical brightening agents (OBAs) in the production of paper containing high-yield pulps. BioResources. 7. 10.15376/biores.7.2.2582-2591.  (Year: 2012)”.
Regarding claim 9, the modified invention of Brezinski teaches the device in claim 1, however, fails to teach wherein the diffuse reflector includes one or more additives that are operable to convert ultraviolet radiation that is received through the open top side into visible light. 
Whitehurst teaches a device in the same field of endeavor, wherein the diffuse reflector is a white sheet of paper or plastic sheet ([0038]).
Shi teaches that Fluorescent Whitening Agents and Optical Brightening Agents such as tetrasulfated OBAs, Hexasulfated OBAs are used added to white printer paper to increase the brightness and whiteness of the paper (Page 2584 paragraphs 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have diffuse reflector be a sheet of white paper as taught by Whitehurst, to allow for easy removal of the liner and allow for diffuse reflection of the light (Whitehurst [0038]), and to have the paper contain OBAs as taught by (Shi page 2582) to convert UV radiation to visible light to increase the whiteness and brightness of the paper increasing the reflectance. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1)  as applied to claim 1 above, and further in view of Anderson (U.S. Patent No. 5824023).
Regarding claim 10, the modified invention of Brezinski teaches the device in claim 1, however fails to teach, wherein the first surface has ridges, each said ridge including a portion that is sloped relative to vertical toward a bottom of the ring.
Anderson teaches a device in the same field of endeavor, wherein a wall with a reflective surface having ridges, each said ridge including a portion that is sloped relative to vertical toward a bottom of the ring (Fig. 6., see below, teaches the device having ridges highlighted below with a slope towards a bottom of a ring)
 
    PNG
    media_image1.png
    390
    447
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the first surface of the reflective liner, with a diffuse reflector, have ridges wherein each said ridge including a portion that is sloped relative to vertical toward a bottom of the ring in order to reflect re-emitted radiation back towards the bottom of the ring where the target is located (Fig 6 element 119; coln 9 lines 33-38).
Regarding claim 11, the modified invention of Brezinski above teaches the device in claim 10, wherein the bottom is reflective ([0015]; [0066] teaches the inner surface is made of a reflective material; [0109] teaches that the floor is comprised of the inner surface material; Fig 4 illustrates light reflecting from the bottom of the device).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1)  as applied to claim 1 above, and further in view of Palaniswamy (U.S. Patent No. 10369377 B2).
Regarding claim 14 and 15, the modified invention of Brezinski teach the device in claim 1, however fails to teach wherein the ring includes a bottom, and the bottom has a release door, wherein the release door includes a panel and hinge.
Palaniswamy teaches a device in the same field of endeavor, wherein the bed for phototherapy is made of a reflective material (claim 5) and wherein the bed is made of modular pieces, attached by hinges (coln 15 lines 48-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the bottom (bed) of the phototherapy device be comprised of modular panels coupled by hinges as taught by Palaniswamy in order to improve the portability of the device (Palaniswamy coln 15 line 60- coln 16 line 6).
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezinski et al (U.S. PG Pub 20200038679 A1) in view of Whitehurst (U.S. PG Pub 20020035386 A1)  as applied to claim 1 above, and further in view of Hildebrand et al (U.S. PG Pub 20030147241 A1).
Regarding claim 14 and 16, the modified invention of Brezinski teach the device in claim 1, however, fails to teach, wherein the ring includes a bottom, and the bottom has a release door, wherein the release door includes a panel and an elastic retainer.
Hildebrand teaches a device in the same field of endeavor, wherein a chromatherapy device comprises a tub for containing a patient and providing light therapy to the patient submerged in water. The bottom of the tub having an opening (door) ([0029] Fig. 2 element 30 shows the lens and light source placed at the opening) having a lens (panel) (Fig 2 and 7 element 30) and an elastic retainer (fig 7 element 38; [0031] teaches a rubber gasket)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to, modify the teachings of Brezinski to have the bottom (bed) have a release door comprising a panel and elastic retainer as taught by Hildebrand, to allow for increase function of the device to allow for water based light therapy, with light sources on the bottom of the device having a watertight seal (Hildebrand [0031]).
Double Patenting
Applicant is advised that should claims 3 and 4 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The claims state that either the specular or diffuse reflector makes up at least 15% of the surface area, while the rest of the surface area is comprised of the other reflector. The way the claim is written, any composition of specular and diffuse reflector will satisfy this condition, because if only 1% of the area is the diffuse reflector, then 99% will be the specular reflector which is greater than 15% and vise versa. The same applies to the limitation in claim 4, wherein either the specular or diffuse reflector makes up at least 40% of the surface area, while the rest of the surface area is comprised of the other reflector. No matter what combination of specular and diffuse is chose at least one of the reflectors will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792